PER CURIAM.
This cause having heretofore been submitted to the Court upon certified question under Rule 4.6, F.A.R., 31 F.S.A., from the Circuit Court of Hillsborough County, Florida and on briefs of counsel for the respective parties and it appearing that the question certified does not meet the prerequisites of Rule 4.61, F.A.R. as interpreted in prior decisions of this Court, it is ordered that answer to the certified question be and the same is hereby declined. See: Dade County v. Philbrick, 162 So.2d 266, and special concurring opinion of Justice Hobson in State Road Department v. Forehand, 56 So.2d 901.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and ERVIN, JJ., concur.